 ROBERT'S TOURSRobert's Tours&Transportation,Inc.andDavidSpeelmanandBellaGouveia.Cases 37-CA-1889 and 37-CA-191826 February 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 11 January 1984 Administrative Law JudgeRichard J. Boyce issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and 'to adopt, the recommended Order.ORDERThe NationalLabor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Robert'sTours & Transportation, Inc., Honolulu, Hawaii, itsofficers,agents,successors,and assigns,shall takethe action set forth in the Order, except that the at-tached notice is substituted for that of the adminis-trative law judge.1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility 'resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Or. 1951)We have carefully examined the record and find no basis for reversingthe findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and Abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tection13To choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge, withhold driving as-signments from, or otherwise discriminate againstour employees because of their activities protectedby the Act.WE WILL NOT threaten employees with job lossor other adverse action should they engage in ac-tivities protected by the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of your rights under the Act.WE WILL offer to David Speelman immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentjob,without prejudice to his seniority and otherrights and privileges and We will make him wholefor any loss of earnings or benefits suffered byreason of his unlawful discharge, with interest onlost earnings.WE WILL restore Bella Gouveia to her job dutiesas' they existed before we began unlawfully with-holding tour-bus assignments from her about Janu-ary 8, 1982; and We will make her whole for anyloss of earnings (including tips) or benefits sufferedby reason of that unlawful withholding, With inter-est on lost earnings.ROBERT'STOURS & TRANSPORTA-TION, INC.Thomas W. Cestare, Esq.,for the General Counsel,Jared H. Jossem, Esq.,of Honolulu, Hawaii, for the Re-spondent.Isabella Gouveia,for herself.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, AdministrativeLaw Judge. Thismatter was tried in Kahului,Maui,Hawaii,on March 1,1983.The charge in Case37-CA-18139was filed onApril 12,1982, and amended on July20, byDavid Speel-man. The charge in Case37-CA-1418 was filed on July2, 1982,by Isabella Gouveia. The complaint issued onJuly 26,1982, and alleges that Robert'sTours & Trans-portation,Inc. (Respondent)violated Section 8(a)(1) ofthe National Labor RelationsAct (Act)in each of theserespects: i1.Since November 1981, by promulgating and main-taining an impermissibly broad no-solicitation rule.1See 8(a)(1) makes it unlawful for an employer "to interfere with, re-strain, or coerce employees in the exercise of the rights guaranteed inSection 7." Sec. 7 gives employees "the right to self-organization, toform, loin, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, and ... also ... the right to refrain from any or all suchactivities ... "283 NLRB No. 2 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.On January 7, 1982, by discharging Speelman andadversely changing Gouveia's terms and conditions ofemployment because of their engagement in activitiesprotected by the Act.3.On January 7 and 8, 1982, acting through GeraldHayashi, an admitted supervisor and agent, by interrogat-ing employees concerning their engagement in protectedactivities and threatening them with discharge for same.II. JURISDICTIONRespondent,incorporated in Hawaii,provides tour busand other transportation services in that State.Its annualrevenues exceed $500,000, of which over$50,000 derivesfrom servicesfor firmssituated in other States and coun-tries.It is undisputed that Respondent is an employer en-gaged in and affecting commerce within Section 2(2),(6), and ('7) of the Act.IL BACKGROUNDRespondent operates on five of the Hawaiian Islands-in order of business volume, Oahu, Kauai, Hawaii, Maui,and Molokai. Its overall manager is Robert Iwamoto Jr.(Robert), who is headquartered in Honolulu, Oahu. Hisson Scott is the nominal manager of the Maui operation,having been elevated to that position in late December1981. Scott was 21 at the time of trial. "Overseeing ev-erything I did," Scott testified, was Gerald Hayashi,manager on the Island of Hawaii.Except for the allegedly unlawful no-solicitation rule,which has been of systemwide application, this case con-cerns Maui.III.THE ALLEGED MISCONDUCTA. The No-Solicitation Rule1.FactsThe parties stipulated that Respondent promulgatedthis rule on May 15, 1981:Solicitation:RHT drivers are prohibited from allow-ing themselvesto be solicited while on duty, sinceany time thusly involved would be an unauthorizeduse of companytime.Furthermore, it is prohibitedfor RHT drivers who are on duty to solicit otherRHT drivers regardless of whether the latter areon-duty or off-duty. Failure to comply with thepreceding will be regarded as cause for the compa-ny to take disciplinary action.Hayashi testified that the rule appears in a handbookof rules andregulationswhich, until the supply was ex-hausted, was given to each of Respondent's drivers. Therule was ineffect "all during 1981 and 1982," he added,and "would still be the policy" had Respondent not "runout of those handbooks."Concerning the reasons for the rule, Hayashi testified:The company is afraid of the solicitation of driversor the drivers soliciting other drivers or people inregards to keeping their attention to what they'resupposed to be doing. And we didn't want our driv-ers sellingor promoting puka shells or Kona liquor,or to be solicited by vendors or concessions thatmight offer them kickbacks or some {form of gratu-ity for stopping at these stops.Hayashi continued that, "in the past,"-there had been"specific problems with respect to [Respondent's] driversin terms ofsolicitingor kickbacks or selling and buyingthings while drivers were on duty." He elaborated:In the 1974, 1972 to 1974area,where puka shellswere a big craze around the islands, the driverswould sell puka shells to Japanese tourists. Buythem cheap and sell them for a marked-up price.That created some difficulty with our companywhere the agents that brought these people in didn'twant us soliciting them. So somehow our companyhad to cut it out.Hayashi further elaborated that"the type ofsolicitationthat our driverswould be subjectto" were"concessionsthatwould solicit [them]and say,`Ifyou-bring yourpeople here,we'll give you$2 for each person that walksthrough our door."'Asked byRespondent's counsel if heknew of any instance in which the rule had"ever beenapplied to actions taken by people during their own time,including breaks and mealtime,"Hayashi testified: "No."2.ConclusionInOur Way, Inc.,268 NLRB 394 (1983), the Board an-nounced thatrules againstsolicitation during "workingtime,"as distinguishedfrom "working hours," are pre-sumptively valid. So doing, it revived the distinctionmade inEssex International,211 NLRB 749 (1974), over-ruling the case on which the General Counsel placesprincipal reliance herein-TR.W. Bearings,257NLRB442 (1981).It is concluded thata rule,such as Respondent's,against solicitingor being solicited while "on duty" isthe functional equivalent of the presumptively valid oneinOur Wayagainst soliciting during workingtime.2 It isfurther concluded, therefore, there being no evidence todefeat the presumption,' that Respondent's rule does notviolate Section8(a)(1) as alleged.2 The equivalency of while "on duty" and during "working time" issuggestedby Medical Center of Beaver County,266 NLRB 429 (1983) Anissue in that case was the legality of a ban against the wearing of insignia"while on duty." The administrative law judge concluded that the banwas impermissibly broad because it failed to "contain a clear statement asto its nonapplication(1) during break periods, meal periods, and othersimilar periods, and(2) in nonpatient areas." Id. at430. Athree-memberBoard panel affirmed the administrative law judge's ultimate conclusion.Two of the three took the position, however, that the ban was overlybroad only "because it does not apply solely to patient care areas," andthat they "would find it valid in terms of time since it states that employ-ees are only restricted `while on duty."' Id. at 429 fn. 1. The two seem-ingly reached that position not by distinguishing between "on duty" and"working time," but in disagreement withT.R W. BearingsIbid. ROBERT'S TOURSB. The Alleged Violations of January 7-8, 7982-1.EvidenceSpeelman was a driver for Respondent from Septem-ber 1976 until discharged January 7, 1982. The dischargewas effected by Hayashi, acting on Robert's orders.The morning of January 5-2 days before the dis-charge-Speelman'stour bus was involvedin an acci-dent. It struck a branch overhanging a narrow road intoMaui's Iao Valley. The -branch thrust through the wind-shield, necessitating that the tour be completed with a re-placement bus. No one was injured. Speelman testifiedthat, the road being partially in shadow, he was unableto see the branch in time to stop before impact, although"going real slow;3 and that he was prevented from oth-erwise avoiding it by an oncoming vehicle. By his reck-oning,"the accident was unavoidable."Scott accompanied the replacement bus to the scene.Once there, he questioned Speelman about the accidentand took some pictures. Speelman finished the tour.That afternoon, on Speelman's return to Respondent's"base" at the Kahului airport, Scott pressed him for"more details" about the accident; and the two of themreturned to the accident site, taking with them Bobby(Wipa) Purdy, described by Scott as Respondent's fleetsafety examiner- and driver trainer -on Maui.4 Scott tookmore pictures and assertedly concluded that there was"no reasonwhy [the branch] should have been hit."That night, returning to the base fromhis last assign-ment for the day, Speelman had yet another encounterwith Scott. Scott declared that the accident called for"some kind of disciplinary action," elaborating that Re-spondent was "trying, to clean, up" its Maui operationand that, this being his first such situationasMaui man-ager, his handling of it, "was goingto set an example."Scott added that, should he let Speelman off "easy, theneverybody . . . was going to take advantage of [him]."He continued that he did not "feel that just the accidentalone was sufficient for . . . termination," and, notingthat Speelman had only recently suffered a 1-week sus-pension because of a baggage oversight,5 asked him whathe thought would be a "fair" penalty. Speehnan pro-posed a 2-week suspension. Scott responded, "Fine,you've got it." Scott appended that Speelman need not"worry about this accident"; that he would "talk to" hisfather,Robert, and they would "work it out."s 'During the same conversation, Scott asked that Speel-man nameRespondent's bestMaui drivers, of whomtherewere three working full time and seven or eightworking part-time.Speelman offered that Gouveia` was"number one," and that Purdy conducted "fantastictours." Scott responded that he was "going to get rid ofBella Gouveia the first ,time she calls Honolulu"-an -al-lusion to her sometimes enlisting the intervention of3Speelman estimated his speed as between 5 and 10 miles per hour.4Also going to the scene was one Herman NaoleSAs a consequence of neglecting to offload several pieces of luggageafter driving a tour group from its hotel to the airport on October 31,1981, Speelman was suspended from November 4 through 10. The sus-pension was administered by Scott's predecessor, AlbertFukutomi.6This rendition of the exchange between Scottand Speelman is ex-tracted from an amalgam of their essentially nonconflicting testimony.15Scott's father and- grandfather with regard to problemsof employee concern on Maui;7 and that he was "goingto fire" another driver, Kimo Gapero, "the first time" hecomplainedabout an assignment.Scott also chidedSpeelman for exaggeratingthe size of King Kamehamehaand nativeHawaiians in general inhis tour narrations.Speelman deniedexaggerating,arguing that the Hawai-ians"were large people" and that, with "`a Hawaiian-Ta-hitian mix,you've got a tall mix of people."The morning of the next day, January 6, Speelmanmade two visits to the base. On the first, he asked Scottfor something in writing to reflect the suspension justmeted out. Scott obliged with thismemorandum:Memo To: David SpeelmanDate: January 06, 1982From: Scott IwamotoSubject: 2 Weeks SuspensionEffectiveWednesday, January 6, 1982 through Jan-uary 19, 1982. The reason for this,suspension is dueto the accident you had involving the tree branch atlao Valley and your motorcoach.Also on January 6, Speelman testified, apparentlyduring his first visit, he had a clandestine-"wherenobody couldsee us"-conversation with Gouveia, ap-prising her, of Scott's intention to terminate her andGapero.Gouveia's response, as related by Speelman,was, "We've got to go union for job protection."8Leaving the base for a time, Speelman reported the ac-cident to the police and accompanied an officer to thescene;called on an office of, the Hawaii Department ofLabor, where he complained about his suspension, andwas told that -the Department was powerless to look intothe matter; and went to the hall of the Longshoremen'sUnion, speaking to an official there about the suspensionand how Respondent's drivers might obtain representa-tion.9Back on the base later in the morning of January 6,Speelman broached his suspension to Gouveia in thedrivers' lounge, then pursued the subject with her in herparked bus. They presently were joined in the bus byPurdy, Gapero, and Stanley, Sato, who runs Respond-ent'sJapanese-language tours on Maui,"" Gouveia testi-fled that gatherings of 'thissort are"ark, everyday rou-tine-every morning we get into the bus and listen to theradio while we're, cooling off ourselves." But in this in-stance Speelmancomplained about his suspension, andthere were complaints, as well, about dispatching proce-dures that were depriving the "oldtimers"' of assignmentsin favor of "the new drivers-, absorbed from a tour com-pany, that recently had gone out of business.Gouveia recalled Speelman's advocating, when theStateDepartment of Labor declined to intervene con-7Speelman testified: "If we couldn't talk to management,we talked to[Gouveia] and she'd call'Honolulu [headquarters] and they'd come in fora meeting and hash it out, settle it out."8Gouveia did not address this conversation in her testimony.9 Speelman's uncontradicted testimony that he engaged in these activi-ties is credited.10 There is neither contention nor evidence that Sato is a statutory su-pervisor. 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcerning hissuspension,itwas"about time" the drivers"see what the union can do for us." Gouveia recountedthat Sato, hearing this, "stomped out of the bus" whileproclaiming that the drivers and narrators did not "needa union."To like effect, Speelman testified that, Sato"walked out of the bus ...as soon aI said `union."'Speelman,however, assigned no parting rhetoric to Sato,averring that disapproval was apparent from "the wayhis face was."-,Speelman testified that with .the exception of Sato itwas agreed during this gathering that the employees had"to go union . . . for job protection"; and that he shouldcallHayashi "to have an emergency . drivers'meeting... to discuss what had happened to" him. Hayashi hadtold the Maui drivers,in a meetingat the time Scottbecame manager, that they were free to "contact" himconcerning "problems" that could not be resolved local-ly.Gouveia testified, on the other hand, that those in thebus after Sato's departure agreed with Purdy's suggestionthat,while the union was "a good idea," they "shouldgive" Scott "another month ... [to] . . . see how dis-patchingwould be" before deciding "to do anythingelse"; and that she proposed to Speelman, after the gath-ering had broken up, that he call Hayashi to see if he"could help" with regard to the suspension.In the immediate aftermath of the gathering in the bus,Gouveia testified, she confronted Scott, telling him thatshe had been "on that road,.too, that morning"-i.e., theIao Valley road, the morning of the accident and thatshe thoughtSpeelman's suspensionwas "stiff," especiallyas he had been suspended shortly before. Scott coun-tered, according to Gouveia, "If my drivers think they'regood drivers, they have to observe everything that's onthe highway," whereupon she uttered Scott's name, as ifin dismay, and broke off the conversation. Scott in es-sence denied that this conversation took place, testifyingthatGouveia never spoke to him aboutSpeelman's sus-pension.Whether pursuantto a consensusreached in the bus orto a subsequent suggestion from Gouveia, Speelmancalled Hayashi's office in Hawaii about noon on January6.Hayashi's secretary answered, saying he was out,, andoffering totake a message.Speelman assertedly left wordthat the Maui drivers felt the accident was not his faultand that they sought "an emergency drivers' meeting"with Hayashi to "discuss" the matter. Hayashi testifiedthat his first knowledge of the accident and the suspen-sion came with receipt of the secretary'smessage.Scott testified that he tried, unsuccessfully, to reachHayashi between the time of the accident and the nextday's issuance of the suspension memorandum. Scottcontinued that,sometimeafter issuing the memorandum,he informed his father, by telephone, of the accident andthe suspension. Scott avowedly,was "not sure" who initi-ated this call, nor "of the exact day" it was made. Heventured at one point that it was "the day after" the ac-cident; at another, that "it was either the day of or theday after"; and, at yet another, that "it was either one ortwo days after." Robert, less tentative, testified thatScott called him, "probably in the morning" of January6, having been unable to "get ahold of" Robert on Janu-ary 5.Regarding the content, of his conversationwithRobert, Scott testified that after he had related what hadhappened, Robert remarked that buses "are not supposedto be going so fast" in the area of the accident, andasked if any other tour drivers had been in the TaoValley the day it happened. Scott replied, so he testified,thatNelsonWaikiki of Grayline Tours had, promptingRobert to direct that he "contact" Waikiki "as soon aspossible," ascertaining if he had seen the branch and wasable to avoid it, and then "get back to" Robert.Robert's version of the conversation was, after Scotttold him about the accident and the suspension, he saidhe wanted "more back-up information" to determine "ifitwas a true accident or . . . an avoidable accident," andinstructed Scott to "check further,if there was any othertour companies _up in that area when the accident oc-curred or before Speelman had his accident." Robertconcededly had in mind overriding the suspension with a"more extreme" sanction; and assertedly counseled Scottthat,Speehnan having been with Respondent "for anumber of years," it would be "unfair to jump to conclu-sions" and take that "kind of action [without] more back-up information.Following this conversation, Scott testified, he locatedWaikiki having lunch in Lahaina; was told that Waikikihad seen the branch and had gone "into the left lane notto hit it;11 and promptly called Robert-"I think it wasfrom Lahaina"-to report that Waikiki "saw the tree andhe didn't hit it." Robert's only response was an "okay,"according to Scott, and the conversation was over.12Robert 'testified that Scott did not report back until themorning of the next day, January 7, when he told Roberthe had spoken with a driver for another company whohad "avoided the branch."Robert testified that the morning of January 7, beforeScott's return call, he'called Lora Warren, vice presidentof Grand Circle Travel Western (Grand Circle) in LongBeach, California.Grand Circle accounts for about 5percent of Respondent's tour business in Maui.13 Warrenpreviously had complained "about baggage mishaps" in-volving Speelman and Gouveia, according to Robert;14and the purpose of this call, "prompted" by Scott's rev-elations about the accident, was to ask Warren "to re-confirm the complaint and put it in writing." 1 s"She told11Waikiki testified that he saw the tree "sticking out at least abouttwo feet," and "had to go on the left side of the road to avoid thebranches." "About two days after that incident," Waikiki added, lateramending that "it was the same day," Scott asked him if he had seen thetree, and he said he had and"just avoid[ed] it andcontinue[d] on [the]tour."12 Ostensibly seeking to impart plausibility to Robert's telephonic brev-ity, as depicted by Scott, Respondent's counsel asked Scott if Robert was"a busy man" and if his telephone conversations-often were"abrupt."Scott answered both questions in the affirmative. ,maHayashi testified that Respondent had 60 to 65 tour groups on Mauiin January 1982, of which three were from Grand Circle14 The baggage oversight leading to Speelman's suspension in Novem-ber 1981 involved a Grand Circle group. Gouveia also had neglected tooffload a bag involving Grand Circle about that time She paid $27 fromher own pocket to enable the bag to catch up 'with its owner, on Molo-kai, the next day15Robert testified that althoughhis call-toWarren was prompted byword of Speelman's accident,"sometime during that month I would haveContinued ROBERT'S TOURSme," Robert stated in description of the call, "that shedefinitely did not want both of these drivers on anymore of her tours," and he asked her "to put somethinginwriting" to that effect. Explaining why he wantedsomething in writing, Robert admitted that he was"thinking in terms of discharge or at least the possibilityof discharge." He expanded:[I]f I got any more back-up regarding [Speelman's]accident, I wanted things in writing, more definitethings with, I guess, more proof for my discharginghim if Scott came back with an answer like he did.Following this conversation, Robert dispatched thismemorandum to the Maui base:Ihave just received a call from Grand CircleTravel(Laura[sic]Warren)who operatesNRTA/AARP complaining about Speelman andBella.The complaint is that, recently, these drivershave forgotten bags on their bus and in the past shecomplained to me about them [Speelman & Bella]compared to the other drivers on the rest of the is-lands. She has requested that they no longer be as-signed to her tours.Therefore, effective immediately, both of these driv-erswill not handleanyGrand Circle tours. I willsend you a copy of the complaint letter when I re-ceive it.16After calling Warren and then receiving Scott's reportthemorning of January 7, Robert testified, he calledHayashi in Hawaii, directing that he go to Maui "as soonas possible, preferably that day, and terminate Speel-man." Robert explained, so he related, that Speelmanhad "had an accident a couple days before," that he "ap-parently . . . just ran into the branch and could have in-jured our passengers," that another driver had "avoidedhitting the branch," and that "it was an accident that ourdriver could have avoided." Robert also adverted, as herecalled, to Speelman's November suspension over thebaggage matter. ^ Hayashi replied, according to Robert,that he would go to Maui immediately, and mentioned inpassing that he had just received a complaint call fromSpeelman that the latest suspension was "harsh andunfair" and that Speelman wanted a meeting about it.1 7had to call her back . . . because she had already told me that shewanted an answer !from me as to what actions we were going to take tobetter our services on . . . Main."16Accommodating Robert's request for "something in writing,"Warren sent'him a';letter, dated January 8, in which she stated-We are again receiving many, complaints about your drivers DavidSpellman [sic]and Bella on the island of Maui.I had spoken to youbefore about this matter and we had decided to wait until we re-ceived some more complaints. Which we have andI now feel that Imust request that our groups do not get these drivers anymore, ef-fective immediately 'Thank you for your help in this matter and dohope my request doesn't cause you too many problems17 Robert testified that Hayashi, although saying that Speelman wanteda meeting, did not ;say Speelman wanted a drivers' meeting. Hayashi testi-fied that the message relayed by his secretarywas that Speelman wantedhis suspension reconsidered,and that he knew nothing about Speelman'swanting a drivers' meeting17Hayashi'sversionof Robert's call' was that Robertcited "a combination of three factors" in support of thedischarge decision-Respondent "had a problem in Mauiand . . . [Robert] wanted to clean up the operation,"Speelman"had a serious avoidable accident," and "thecomplaintletter from Grand Circle Tours." 18Robert averred that he called on Hayashi to effect thedischarge, rather than Scott, because of Scott's "age andinexperience ... [and] . . . to relieve him of the burdenand, I guess,not having him be the bad guy." Hayashiadmitted that he "thought it was pretty funny thatRobertwould be calling [him] a couple hours after[Hayashi's secretary had] received [the] call from Speel-man."Hayashi flew to Maui the afternoon of January 7. Onarrival, he obtained Speelman's and Gouveia's personnelfilesand telephone numbers from Scott, then calledSpeelman,arrangingfor them to meet later in the day.Scott testified that his first knowledge of the impendingdischarge came when Hayashi told him he had been"sent" to "swing his ax" on Speelman and to talk toGouveia about the matters raised in Robert's memoran-dum of the Warren telephone conversation. 19 Scott's im-mediate reaction to this disclosure, he testified, was toshake his head and walk away. Asked why he did this,Scott testified, "I felt like the bad guy, you know." Scottrecalled that he shortly asked Hayashi, "How can youguys come over here, after I suspend somebody, and firehim?" Hayashi's answer, as related by Scott, was that "itwas out of his hands."Hayashi and Speelman met in the late afternoon ofJanuary 7.As remembered 'by Speelman, Hayashishowed him the memorandum of Robert's conversationwith Warren, along with a 1979 letter, never before seenby Speelman, attributing a baggage mixup to Speel-man.20 Speelmanassertedly defended: "Well, what aboutmy record? Where is all the over a hundred letters, com-plimentary letters that I had from tour groups,agents,people on the bus?"81 Whether Hayashi' acknowledgedthisquerywas not disclosed in Speelman's account.Speelman went on that Hayashi, citing the accident andWarren's reported request that he no longer be assignedtoGrand Circle groups, declared, "We cannot workaround you, and you are terminated this night."Speelman's version proceeded that, seeing Gouveia'sname as well as hisown in Robert's memorandum of theWarren conversation, he asked what was going tohappen to her; and that Hayashi said she was to be dis-charged "tomorrow morning."22 Speelman also re-8.38 As earlier noted, the letter solicited from Warren was dated Januaryis Scott to the contrary, Hayashi testified that his only purpose ingoing to Maw was to terminate Speelman.20 This letter is not in evidence, nor is there any evidence of the al-leged underlying incident21 Speelman testified that letters complimenting the drivers are postedin the drivers' lounge "for three or four days, then they take these lettersdown and they're supposed to put [them] in the driver's file " None is inevidence.22 It will be remembered that Speelman testified, elsewhere, that Scotttold him, January 5, that he intended to "get rid of" Gouveia the firsttime she called Honolulu Arguing in its brief that Speelman is generallyContinued 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmarked, so he recounted: "[Y]our drivers are the oneswho told me to call you up to have an emergency meet-ing.What about our meeting?Hayashi answered, perSpeelman:- ' "You're not with Robert's anymore and youcan't hold a meeting. There will be no meeting."Hayashi's account of the meeting was that he invitedSpeelman, "at the beginning," to tell him "about his situ-ation regarding the accident"; and that Speelman "raisedsome unhappiness toward the two weeks' suspension,feeling itwas severe." Hayashi related that he thenshowed' Speelman a complaint letter and Robert's memo-randum of theWarren conversation, in addition citing"specific examples" of which he was aware of com-plaints about Speelman from Grand Circle ("in particularthe statement about King Kamehameha's height and hisweight"), after which he announced that Speelman had"no future with the company as a result of a complaintand of the accident."With that, Hayashi continued,Speelman raised the- prospect of causing a work stop-page-"the context was that he was going to have thedriverswalk out." Hayashi denied that Speelman saidanything' about' Hayashi's having a meeting with thedrivers.The next day, January 8, Speelman returned to thebase, "insisting," as Hayashi put it, "on a letter of termi-nation." Hayashi acceded, himself typing this letter:Dear' David,You have been employed with Roberts [sic] sinceSept, 1976.,On 8/14/79 Maui office received a letterof complaint concerning handling of passengers andbaggage by you at the airport on 8/14/79 at 0800.On 11/4/81, you were suspended 7 days for fail-ure to drop off, baggage on a Grand Circle group.At that time you were warned about further reper-cussion from the mainland agent that further dissi-plinary [sic] action will be taken;On 1/5/82 you had an accident involving a treeat lao Valley where the front windshield was hitand cracked, and luckily no one was injured. _ ,On 1/7/82, Roberts [sic] Hawaii Honolulu officereceived a complaint from Grand Circle Travel,one of our most valued, accounts. The complaintwas in regards to service rendered by David Speel-man on Maui. Mentioned was a specific incident inOct. 1981, when bags were forgotten on a bus, andyour inability to compare with the rest of the is-lands [sic] drivers. The complaint went on, and re-quested that we no longer use David on their tours.As a result of the above, inconvenience to ourpassengers and agents, willful disreguard [sic] forcompany equiptment [sic] and safety of passengers,and the problems created for 'scheduling, your em-unworthy of belief, Respondent notes that he answered "yes" whenasked if Hayashis January 7 remark about Gouveia's 'imminent dismissalwas "the'first time that any management person told [hun]that Bella'sjob was in jeopardy." Respondent fails to mention Speelman's answer tothe very next question-Whether Hayashi's remark was "the first timethat any -management person told [him] that Bellawas going to lose herjob."(Emphasis added.) He not only answered in the negative, but men-tioned Scott's January 5 comment.ployment with Roberts [sic] Tours is terminated ef-fective Jan. 5, 1982.Regretfully,/s/ Gerald HayashiIt is undisputed that the second and fourth paragraphs ofthe letter refer to the same incident.On January 8, as well, Hayashi met with Gouveia,having called her the previous evening to request it. Themeeting began, Gouveia testified, with Hayashi's askingif she knew why she had been called in. She answered inthe negative, as she recalled, and Hayashi asked if sheknew about Speelman's discharge. She assertedly repliedthat she did not, that she had "heard" only that he hadbeen suspended. Hayashi rejoined, according to Gouveia,that Speelman had "wanted to call a drivers' meeting"and was terminated. Hayashi expanded, as told by Gou-veia:We don't call no meeting for no David Speelman, aspecial drivers'meeting.Do you know that Rob-ert's don't like to have union in the company? Doyou know that was a threatening thing when Davidsays that he will call the drivers together and donot move the equipment?Gouveia testified that Hayashi then "mentioned about"Speelman'saccident and Robert's memorandum of theWarren conversation, with its reference to Gouveia, andstated that she "couldn't handle those groups anymorebecause of" Warren's request.Hayashi's version of ' his meeting with Gouveia wasthat he "madeBella aware that Speelman was terminat-ed, and . . . brought it to her attention that she had re-ceived a complaint similar to the complaint that DavidSpeelman had received"-that she "was mentioned onthe very same inter-office memo" from Robert. Hayashiprofessedly then asked why Warren did not want Gou-veia on Grand Circle tours and why Respondent was not"getting what [it] expect[ed] out of [its] senior drivers."Gouveia answered, Hayashi continued, that she was"trying her best," thought she was "doing a good job,""enjoyed her job," and "was willing to do: anything interms of work to keep her job-to accept transfers, Japa-nese tours,whatever was available." Transfers are shut-tles between the airport and various hotels, as opposed totours.Gouveia "understood," according to Hayashi, thatshe no longer would be assigned to Grand Circle groups.Hayashi testified that he could not remember mention-ing Speelman's"remarks about pulling out the drivers,"and that he did not say "anything . . . that related to theunion...[or] . . . regarding Robert's attitude towardunionization."Scott testified that he had a conversation with Gou-veia "a day or two" after Speelman's discharge in whichshe said she was "willing' to do anything"; that,citing"as an example" Grayline'suseof "lady bus drivers" todrive transfers, she was willing to "come in early, and doItransfers."The parties stipulated that Gouveia's "opportunity forwork in conducting tours was reduced" as of this time. ROBERT'S TOURSGouveia testified that she since has been assigned notours, instead being used solely as a transferdriver. Thisapparently has not affected her base pay,but, as she putit,"the difference is tip-wise."She has driven for Re-spondent since 1969.Robert testified that,because of Scott's report thatothers had avoided the branch, he "determined that[Speelman]willfully disregarded the safety of passen-gers" at thetimeof the accident. He added, "I probablyfeel [that Speelrnan]purposely put the lives of those pas-sengers in danger."Similarly,Hayashi professed to be-lieve, from "the speed of [Speelman's] bus" and from"the conditions that he described," that Speelman "hadwillful disregard for the safety of his passengers." Scottdisagreed,testifying that,while the accident resultedfrom "the driver's negligence,"Speelman dii1 not "pur-posely disregard the safety of the passengers." Scott fur-ther testified,echoing his comment to Speelman theevening of January 5, that he did not think the accidentwarranted discharge, and that he did not feel the 2-weeksuspension amounted to letting Speelman"off easy."Hayashi acknowledged that Respondent's drivers "dooccasionally get involved in accidents." In fact, its Mauidrivers had 19 accidents in 1982; counting Speelman's;and, except for Speelman, there is no evidence that dis-charge followed. In 1976 and again in 1978, Hayashi ter-minated drivers on Hawaii,in part because of their acci-dent records. The termination letter concerning the 1976action cited three accidents in ' less than 1 month, plustwo instances of insubordination,2 3 and that relating tothe 1978 action referred to three accidents in a 4-monthspan, together with one complaint about tour quality.There is no evidence of other accident-related dis-charges, nor is there convincing evidence that Speelmanwas in other than the one accident.24Robert testified that Respondent'smain problem onMaui around the time of the events in question was "cus-tomer complaints because of the quality of drivers. "Iwould guess we had about two or three complaints aweek," he enlarged, "not only on Speelman, but anumber of drivers."He continued that tour groups hadlodged"anumber of complaints"about Speelman,"about his service," but that he had no verifying docu-mentation.Hayashi averred that he"personally"had re-ceived "a lot of complaints about" Speelman, particular-izing that he had received two of "a verbal nature"; andthat they "led us to believe"that Speelman's tour narra-tionsbetrayedaweakness in his knowledge of"Hawaiiana." Hayashi admittedly did nothing to docu-ment such complaints,nor did he mention them to Speel-man before the meeting in' which Speelman's dischargewas announced.Scott's testimony concerning complaintsabout Speelman was ambiguous,if not contradictory, itfinally becoming evident that the only predischarge com-plaint of which he had heard was that leading to the sus-pension in November 1981.22A passenger suffered a broken collarbone in one of the accidentsleading to the 1976 discharge.24 Scott's testimony that he knew of Speelman's being in "a couple ac-cidents" before that on January 5 was devoid of particulars and unpersua-sive19Robert denied that he knew about"any union activityor interest"by Speelman, or that Speelman was seekinga drivers' meeting,before he made the discharge deci-sion.Hayashi and Scott made similar disclaimers.2.ConclusionsSpeelman.It is concluded that Speelman'sdischargeviolated Section 8(a)(1) as alleged.The bases for this conclusion are:1.Speelman had driven for Respondent for over 4years,which indicates that his overall performance wassatisfactory.2.The day before the discharge, and after Speelmanhad been suspended over the accident, he was the focalpoint of the gathering in the bus in which he and otheremployees discussed not only the suspension,but theiranxieties about dispatching procedures and job security,and the feasibility of their consequently seeking unionrepresentation.2 5This plainlywas protected activity,both because it dealt with matters of shared employeeconcern in the context of the workplace and becauseunion representation was considered as a recourse.3.Also discussed,either during the postsuspensiongathering in the bus,orjust after between Speelman andGouveia, was the desirability of a meeting with Hayashi,afterwhich Speelman left word with Hayashi's officethat the drivers felt the accident was not his fault andthat a meeting was wanted.26Speelman'scall to theoffice likewise was protected,flowing as it did from theprotected activity on the bus and because it sought ameetingwithHayashi about at least one matter ofcommon employee concern-Respondent's treatment ofhim following the accident.4.ThatRespondent somehow had learned about theseprotected activities and was motivated by them to dis-charge Speelman is indicated by: (a) Hayashi's testimonythat he "thought it was pretty funny" that Robert wouldcall him to take the action only"a couple hours after"Speelman'scall to Hayashi's office,and (b)Hayashi'sJanuary 8 remarks to Gouveia; while telling her aboutthe discharge, that Speelman had "wanted to call' a driv-ers'meeting,"and that Respondent"don't like to haveunion in thecompany."275.That the accident was a pretext rather than a truereason for the' discharge is revealed, most graphically, byRespondent's already having imposed discipline-the 2-week suspension-for it. The testimony of managementwitnesses-Scott, Robert, and Hayashi--was unpersua-sive that Scott alone knew about the accident until afterthe suspension was handed out.It is altogether improb-able that Scott, little more than a cypher in the manage-ment of the Maui operation,would have dealt with such25Speelman and Gouveia arecreditedthat the discussion in the busembraced the namedsubjects.26 Speelman is credited that this was the,substance of his message.Hayashi's secretary did not testify2' Ha j,ashi's demals notwithstanding, Gouveia is credited that Hayashimade the remarks attributed to him. Gouveia had the more convincingdemeanor 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa situationand taken such action independently. 28 More-over,Scott's testimony about the timing of his firstpostaccident conversation with Robert, while so lacedwith equivocationas to suggesthistorical revisionism, atone point allowed that it could have been "the day of"the accident; and NelsonWaikiki, supposedly inter-viewed by Scott after that first conversation, testifiedthat the interview was "the same day" as the accident.6.Other compelling indicia that the accident was apretext are: (a) Robert's perceived need to dredge upother of Speelman's misfortunes, as witness his solicita-tion of Warren to submit a complaint against Speelman,the avowed purpose being to build a case in aid of Rob-ert's predisposition to terminate Speelman ,29 (b) the rankabsurdity of Robert's professed belief that Speelman"purposely put the lives of those passengers in danger,"and of Hayashi's stated opinion that Speelman "had will-ful, disregard for the safety of his passengers," (c) Scott'stestimony that he did not think the accident warranteddischarge and that, by imposing the 2-week suspension,he did not feel he was letting Speelman "off easy," and(d) Scott's reaction of shaking his head and walkingaway when he learned from Hayashi that discharge wasforthcoming, and Hayashi's nonresponse that it was "outof his hands" when challenged by Scott how Speelmancould be fired after already having been suspended forthe, same offense,S° which betrayed the, visceral feelingof both that discharge was disproportionate to any acci-dent-related misconduct.7.The accident as pretext is additionally shown by: (a)the considerable incidence, otherwise; of accidents in-volving Respondent'sMaui drivers, without dischargeresulting,(b) the absence of convincing evidence thatSpeelman wasin other than the one accident, and (c) thefact that the only other accident-related discharges ofwhich there is evidence were in response to circum-stances far more aggravated-three accidents in less thana month in one instance, and three accidents within 4months in the other.8.That the other reason prominently advanced for thedischarge-Warren's complaint-likewisewas pretex-tuous is revealed by: (a) Robert's having solicited it, ad-mittedly preparatory to discharging Speelman,31 (b) thespeciousness of Hayashi's statement to Speelman, wheneffecting the discharge, thatRespondent could ; not"work around" him in making assignments in view ofWarren's request that he no longer be assigned to GrandCircle groups,when Grand Circle represented onlyabout 5 percent of Respondent's Maui business, (c) Re-spondent's customary failure, apparently, to discharge orotherwisepenalize itsMaui drivers despite its receipt, as211Scott's beingmanager in namebut not much more was demonstrat-ed byhis admissionthat Hayashi oversaw "everything" he did, by Haya-shi's`bald invitation to the Maui drivers,'when Scott was named manager,to take their problems to him if they could not be settled locally, and bythe cavalier circumvention of Scott to effect Speelman's discharge29 Robert's self-serving testimony is not credited that he would havecalledWarren "sometime during that month" in any event.30 Scott, not contradicted, is credited with respect to this exchangewith Hayashi.21Robert having solicited Warren's complaint with a specific purposein mind,an inference is in order that her subsequent letter was written asan accommodation and not from conviction.Robert testified, of two or three complaints a weekagainst"a number of the drivers, and (d) the fact thatthe testimony of the management witnesses about com-plaints against Speelman; other than the one solicitedfrom Warren, was so devoid of substantiating detail as toindicate testimonial bad faith.Gouveia.It is concluded that the denial to Gouveia oftour-group assignments, roughly coincident with Speel-man's discharge, also violated Section 8(a)(1) as alleged.This conclusion is grounded on these factors:1.Gouveia had driven for Respondent since 1969-apowerful indication that her performance was generallyacceptable.2. She participated in the same January 6 protected ac-tivities in the bus as did Speelman, after and as a manifestoutgrowth of which she confronted Scott about theharshness of Speelman's suspension.323.As earlier observed, Respondent revealed its knowl-edge of and hostility to the protected activities, in part,by Hayashi's January 8 remarks to Gouveia.4.The inference is unavoidable that the action againstGouveia was prompted by the same improper motivationthat underlay Speelman's discharge. Beyond coincidingin time with the discharge, its purported justification wasthe same complaint-soliciting call from Robert. Commonmotive is inferable, as well, from Hayashi's having gonetoMaui for the express purpose, stated to Scott, of deal-ing with both Speelman and Gouveia;33 and from Haya-shi's prefacing his January 8 disclosure to Gouveia of herreduced status with a pointed discussion of Speelman'sdischarge, Speelman's having "wanted to call a drivers'meeting," and Respondent's not wanting "to have unionin the company."The allegedly unlawful threats and interrogation.Credit-ing Gouveia, Hayashi asked her, on January 8, if she hadheard about Speelman's discharge, and exclaimed, laterin the same encounter:Do you know that Robert's don't like to have unionin the company? Do you know that was a threaten-ing thing when David says that he will call thedrivers together and do not move the equipment?The two comments just set forth, while in questionform, obviously were designed less to interrogate than toimpart information. Uttered in the context of Speelman'sdischarge, they necessarily conveyed the message thatemployees promoting union representation or a concert-ed work stoppage to protest conditions of employmentwould be placing themselves at risk of Speelman's fate.That the message was not lost on Gouveia is revealed byher ensuing verbal genuflections to Hayashi and to Scottthat she was "willing to do anything" to keep her job.It is concluded that Hayashi, by thus threatening Gou-veia with regard to protected activity, violated Section8(a)(1) substantially as alleged.32Gouveia, her demeanor more convincing than Scott's, is creditedthat this confrontation occurred and was as described by her33 Scott is credited that Hayashi said he was on Maur for the dual pur-pose. ROBERT'S TOURS21CONCLUSIONS OF LAWRespondent violated Section 8(a)(1) of the Act, asfound herein, by:1.Discharging David Speelman on January 7, 1982.2.Denying group-tour assignments to Bella Gouveiabeginning about January 8, 1982.3.Threatening Gouveia with job loss or other adverseaction should she engage in certain activities protectedby the Act.Respondent did not otherwise violate the Act as al-leged.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed34ORDERRespondent,Robert's Tours&Transportation,Inc., itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Discharging,withholdingdrivingassignmentsfrom, or otherwisediscriminating against its employeesbecause of their activities protectedby the Act.(b)Threatening employees with job loss or other ad-verse action shouldtheyengage in activities protectedby the Act.(c) In any like or related manner interfering with, re-straining,or coercing employees in their exercise ofrightsunder the Act.2.Take theaffirmative action necessary to "effectivethe purposesof the Act.(a)OffertoDavid Speelman immediate and full rein-statement to his former job or, ifthatjob no longerexists, to a substantially equivalent job, without prejudiceto his seniority and other rights and privileges;and make34 All outstanding motions mconsistent with this recommended Orderare denied.In the event no exceptions are filed as provided in Sec. 102 46of the Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order,and all objections theretoshall be deemed waived for all purposeshim whole for any loss of earnings or benefits sufferedby reason of his unlawful discharge,with interest on lostearnings.3s(b) Restore Bella Gouveia to her job duties as they ex-isted before we began unlawfully withholding tour-busassignments from her on about January 8, 1982; andmake her whole for any loss of earnings(including tips)or benefits suffered by reason of that unlawful withhold-ing,with interest on lost earnings.36(c)Preserve and make available, on request, to theBoard or its agents, for examination and copying, allpayroll records,social security payment records, time-cards,personnel records and reports, and all records nec-essary to analyze the amounts of backpay and benefitsowing under the terms of this Order.(d) Post at its place of business on Maui, Hawaii, theattached notice marked"Appendix."37Copies of thenotice,on forms providedby theRegional Director forRegion 20,after being dulysigned byRespondent's au-thorized representative,shall be posted byRespondentimmediately upon receipt thereof,and be maintained for60 consecutive days thereafter, in conspicuous places, in-cluding all places where noticesto employeescustomari-ly are posted.Reasonable steps shallbe taken by Re-spondent to ensurethatthe notices are not altered, de-faced,or coveredby any othermaterial.(e)Notify theRegional Director in writing within 20days from the date of thisOrderwhat steps Respondenthas taken to comply.IT IS FURTHER RECOMMENDEDthat theallegation con-cluded to be without merit is dismissed.as Backpay shall be computed in accordance wish F. W.WoolworthCo, 90 NLRB 289 (1950)Interest shall be computed as prescribed inFlorida Steel Corp;231NLRB 651(1977). See generallyIsisPlumbingCo., 138 NLRB 716 (1962)88 See fn.35, supra._34 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "